



Exhibit 10.1


SETTLEMENT AGREEMENT AND GENERAL RELEASE


This Settlement Agreement and General Release (this “Agreement”) is made as of
the date set forth on the signature page hereto, by and between Northern Oil and
Gas, Inc. (the “Company”) and Michael L. Reger (“Plaintiff”). The Company and
Plaintiff are referred to collectively as the “Parties,” and each of the Company
and Plaintiff is referred to as a “Party.”
WHEREAS, on August 16, 2016, Plaintiff commenced a lawsuit against the Company
in the District Court of the State of Minnesota, County of Hennepin (the
“Court”), styled Michael L. Reger v. Northern Oil and Gas, Inc., Case No.
27-cv-16-12311 (the “Lawsuit”);
WHEREAS, the Parties desire fully to settle all claims that were asserted in the
Lawsuit, and to set forth in this Agreement their mutual understanding and
agreement with respect to their settlement;
NOW, THEREFORE, in view of the foregoing, for and in consideration of the mutual
promises, covenants, representations, agreements, and commitments set forth
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby conclusively acknowledged, the Parties agree as
follows:
1.Dismissal. Plaintiff shall provide the Company with an executed Stipulation of
Dismissal with Prejudice, dismissing all claims made by Plaintiff against the
Company in the Lawsuit, with the Parties to pay their own costs and attorneys’
fees, prior to the end of the Revocation Period (as defined in Paragraph 8). The
Company shall promptly file the Stipulation of Dismissal with Prejudice after
the Effective Date (as defined in Paragraph 8), but not prior to issuing the
stock and making the payment provided in Paragraphs 2(a) and 2(b) below. The
Parties agree to execute such court pleadings, assignments, or other documents
as are necessary to effectuate the discontinuance of the Lawsuit.


2.Consideration. The Company agrees:


(a)
To issue Plaintiff three million (3,000,000) shares of the Company’s common
stock (“Company Common Stock”) within three (3) business days after the
Effective Date (as defined in Paragraph 8), which shares upon issuance shall be
freely tradable without restriction (such issuance, the “Issuance”);



(b)
To pay Plaintiff the gross sum of seven hundred and fifty thousand dollars
($750,000), less withholding and deductions, within three (3) business days
after the Effective Date (such payment, the “Payment”); and



(c)
To grant Plaintiff, upon the Effective Date, the title of the Company’s
“Chairman Emeritus” until the first to occur of (i) the four year anniversary of
the Effective Date, (ii) a “change of control” of the Company (as defined under
the indenture for the Company’s currently outstanding 8% senior notes, due 2020
(provided that, for purposes of this provision only, if any such “change of
control” occurs prior to the first anniversary of the Effective Date, then such
“change of control” shall be deemed to have occurred on the first anniversary of
the Effective Date)), or (iii) the Company no longer has any securities
registered on a national securities exchange. Plaintiff expressly agrees that
the title of Chairman Emeritus will provide Plaintiff with no ongoing duties or
powers. The Company will list Plaintiff with his Chairman Emeritus title along
with the directors on the Company’s website in font no smaller than the names
and titles of directors, at the top of the list of directors, with a
biographical description in the form attached hereto as Exhibit C.



The payments and benefits provided for under Section 2 of this Agreement will be
in full and complete satisfaction of any and all amounts, payments and/or
benefits due to Plaintiff by the Company and would not be paid absent
Plaintiff’s agreement and execution of this Agreement and the fulfillment of the
promises contained herein.
3.Released Parties. The term “Released Parties” as used in this Agreement means
Northern Oil and Gas, Inc., its predecessors, parents, subsidiaries, affiliates,
joint venture partners, and divisions, past or present, and any successors of
Northern Oil and Gas, Inc. (collectively “NOG”); the present and past officers,
directors, managers, committees, members, employees, shareholders, and assigns
of NOG; any company providing insurance to NOG in the present or past (except to
the extent specifically carved out below); the present and past employee benefit
plans sponsored or maintained by NOG (other than multiemployer plans) and the
present and past fiduciaries of such plans; the attorneys and other advisors for
NOG; and anyone who has acted on behalf of NOG.





--------------------------------------------------------------------------------





4.General Release and Waiver By Plaintiff. In consideration of the promises and
payments provided for in this Agreement, Plaintiff releases, waives and forever
discharges, for himself and his dependents, successors, assigns, heirs,
executors and administrators (and his and their legal representatives of every
kind) the Released Parties from any and all claims, causes of action, in law or
in equity, as well as costs, claims, liabilities, rights, demands, damages,
losses, expenses and attorneys’ fees, of any nature whatsoever, known or
unknown, foreseen or unforeseen, fixed or contingent, suspected or unsuspected,
liquidated or unliquidated, of any nature whatsoever, up to the Effective Date,
relating in any way to the subject matter of the Lawsuit or claims that may have
been brought in the Lawsuit, and/or Plaintiff’s employment at the Company,
and/or Northern Oil & Gas, Inc., including, but not limited to:


(a)All claims arising out of or relating to Plaintiff’s employment with NOG or
the termination of that employment, including but not limited to any and all
rights to payment under any employment agreement between the Company and
Plaintiff including the Employment Agreement (as defined below);


(b)All claims arising out of or relating to the statements, actions, or
omissions of the Released Parties;


(c)All statutory claims and/or claims based upon race, age, gender, national
origin, color, disability, religion, sexual orientation, veteran status, marital
status, or any violation of any equal employment opportunity law, ordinance,
rule, regulation, or order, including, but not limited to, 42 U.S.C. § 1981;
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991; the Americans with Disabilities Act; the Age Discrimination in Employment
Act of 1967, as amended; the Older Worker’s Benefit Protection Act of 1990; the
Equal Pay Act; Executive Orders 11246 and 11141; § 503 of the Rehabilitation Act
of 1973; the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); the National Labor Relations Act; the Sarbanes-Oxley Act; the Family
and Medical Leave Act of 1993; the Occupational Safety and Health Act; the Fair
Credit Reporting Act; the Immigration Reform Control Act; the Worker Adjustment
and Retraining Notification Act; the Worker Adjustment and Retraining
Notification Act, the Family Medical Leave Act, the Lilly Ledbetter Fair Pay Act
of 2009, the Genetic Information Nondiscrimination Act, the Fair Credit
Reporting Act, the Minnesota Human Rights Act, the Minnesota wage-hour and
wage-payment laws, Minnesota’s Worker’s Compensation Act and non-retaliation
statutes; or any other federal, state, or local laws or regulations regarding
employment discrimination, termination of employment, or employee benefits,
including worker’s compensation laws;


(d)All common law claims, including but not limited to alleged wrongful
discharge; breach of contract; breach of implied contract; failure to keep any
promise; breach of a covenant of good faith and fair dealing; breach of
fiduciary duty; estoppel; Plaintiff’s activities, if any, as a “whistleblower”;
defamation; infliction of emotional distress; fraud; misrepresentation;
negligence; harassment; retaliation or reprisal; constructive discharge;
assault; battery; false imprisonment; invasion of privacy; interference with
contractual or business relationships; any other wrongful employment practices;
and violation of any other principle of common law;


(e)All claims for compensation of any kind, including without limitation,
bonuses, commissions, expense reimbursements, and vacation pay;


(f)All claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;


(g)Any claim that a past unlawful decision has or has had a continuing effect on
Plaintiff’s compensation; and


(h)All claims for attorneys’ fees, costs, and interest.


In addition, but subject to the other provisions of this Agreement, including
the subsequent provisions of this Paragraph 4, Plaintiff releases, waives and
forever discharges NOG; the present and past officers, directors, managers,
committees, members, employees, and assigns of NOG; any company providing
insurance to NOG in the present or past (except to the extent specifically
carved out below); the present and past employee benefit plans sponsored or
maintained by NOG (other than multiemployer plans) and the present and past
fiduciaries of such plans; the attorneys and other advisors for NOG; and anyone
who has acted on behalf of NOG, for himself and his dependents, successors,
assigns, heirs, executors and administrators (and his and their legal
representatives of every kind) from any and all claims, causes of action, in law
or in equity, as well as costs, claims, liabilities, rights, demands, damages,
losses, expenses and attorneys’ fees, of any nature whatsoever, known or
unknown, foreseen or unforeseen, fixed or contingent, suspected or unsuspected,
liquidated or unliquidated, of any nature whatsoever, up to the Effective Date.





--------------------------------------------------------------------------------





However, Plaintiff does not release (i) any rights to enforce this Agreement;
(ii) any claims he is precluded from waiving by operation of law; (iii) his
rights to indemnification and payment of defense costs, including advances,
under applicable law, any indemnification agreement with the Company, or the
organizational documents of the Company (or any successor) except to the extent
relating to the Lawsuit; (iv) his rights under any insurance policy maintained
by the Company (or any successor) except to the extent relating to the Lawsuit;
or (v) any claims that may arise after the Effective Date. Furthermore, nothing
in this Agreement prevents Plaintiff from filing a claim against the Company or
any of the Released Parties with the U.S. Equal Employment Opportunity
Commission, National Labor Relations Board or other federal, state, or local
agency or participating in any such agency’s investigation of the Company or any
of the Released Parties. Plaintiff understands and agrees that he is waiving the
right to any monetary recovery in connection with any complaint or charge that
he may file with an administrative agency, except with respect to any monetary
recovery under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the Sarbanes-Oxley Act of 2002; provided, however, Plaintiff hereby confirms
that he has no current basis or plan to make any such complaint or charge.
5.Release by the Company. The Company releases, waives and forever discharges
Plaintiff from any and all claims of any nature whatsoever, known or unknown,
suspected or unsuspected, which it now has or claims to have, or which it at any
time heretofore had or claimed to have, against Plaintiff related to his prior
employment at the Company; provided, however, the Company specifically does not
release (i) any rights to enforce this Agreement; (ii) claims by or on behalf of
the Company against Plaintiff encompassed within and/or arising out of the
allegations in a shareholder demand letter pending as of the date of the
execution of this Agreement; (iii) any claims it is precluded from waiving by
operation of law; or (iv) any claims that may arise after the Company’s
execution of this Agreement. In the event Plaintiff is sued by or on behalf of
the Company for claims encompassed within the allegations set forth in a
shareholder demand letter pending as of the date of the execution of this
Agreement, the release given by Plaintiff in Section 4 shall not include
crossclaims or third-party claims against others for contribution or indemnity
on the claims on which he is sued by or on behalf of the Company, nor shall it
limit the defenses Plaintiff may assert in such suit. Notwithstanding the
foregoing exception, Plaintiff acknowledges and affirms that his release of
claims in Section 4 includes and he hereby releases any claim, counterclaim,
crossclaim or third-party claim related to the Lawsuit.


6.Advice to Consult with an Attorney. Plaintiff understands and acknowledges
that he is hereby being advised by the Company to consult with an attorney prior
to signing this Agreement and in fact consulted with an attorney. Plaintiff
acknowledges and agrees that his decision whether to sign this Agreement is his
own voluntary decision made with full knowledge that the Company has advised him
to consult with an attorney.


7.Period to Consider this Agreement. Plaintiff acknowledges that he understands
that he has twenty-one (21) days from the date he receives this Agreement, to
consider whether to sign. If Plaintiff signs this Agreement before the end of
the 21-day period, it will be his voluntary decision to do so because he decided
that he did not need any additional time to decide whether to sign. Plaintiff
agrees that any changes made to this Agreement before he signs it, whether
material or immaterial, will not restart the 21-day period.


8.To Revoke this Agreement. Plaintiff understands that he may revoke this
Agreement at any time within fifteen (15) days after signing it not counting the
day upon which he signs it (“Revocation Period”). This Agreement will not become
effective or enforceable unless and until the latter of (i) the Revocation
Period has expired without Plaintiff revoking it, and (ii) Plaintiff has
provided the Company with the executed Stipulation of Dismissal with Prejudice
as provided in Paragraph 1 (the “Effective Date”).


9.Procedure for Accepting and Revoking this Agreement. To accept the terms of
this Agreement, Plaintiff must deliver the Agreement, after he has signed and
dated it, to the Company by hand or by mail within the twenty-one (21) day
period for consideration. To revoke his acceptance of this Agreement, Plaintiff
must deliver a written, signed statement that he revokes his acceptance to the
Company by hand or by mail within the fifteen (15) day revocation period. All
deliveries must be made to the Company at the following address:


Attn: Board of Directors
Northern Oil and Gas, Inc.
601 Carlson Pkwy
Suite 990
Minnetonka, Minnesota 55305







--------------------------------------------------------------------------------





with a copy to:


Attn: Michael Gray, Esq.
Jones Day
77 West Wacker
Suite 3500
Chicago, Illinois 60601


If Plaintiff chooses to deliver his acceptance or the revocation of acceptance
by mail, it must be received by the Company within the period stated above and
properly addressed to the Company at the address stated above.
10.Discharge of Obligations. The Issuance, the Payment and any other
consideration and other terms offered in this Agreement is accepted by Plaintiff
as fully settling any and all of Plaintiff’s claims or potential claims against
the Company and the other Released Parties. Plaintiff expressly agrees that
Plaintiff is not entitled to and shall not receive any further payment, benefit,
or other recovery of any kind from the Company or the other Released Parties,
including, but not limited to, any payments under any prior employment, benefit
or shareholder agreements, including but not limited to the Employment
Agreement. Plaintiff further agrees that the Company and each of the other
Released Parties shall have no further monetary or other obligation of any kind
to Plaintiff, including any obligation for costs, expenses and attorneys’ fees
incurred by or on behalf of Plaintiff.


11.Acknowledgments and Affirmations.


(a)Plaintiff affirms that other than the Lawsuit he has not filed, caused to be
filed, or presently is a party to any claim against the Company.


(b)No other person or entity has any interest or assignment in claims or causes
of action, if any, Plaintiff may have against any of the Released Parties and
which Plaintiff now releases in their entirety.


(c)Plaintiff affirms that he has been paid and/or has received (and/or will
through this Agreement receive) all compensation, wages, bonuses, commissions,
and/or benefits which are due and payable as of the date Plaintiff signs this
Agreement. Plaintiff affirms that he was granted any leave to which he was
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws.


(d)Plaintiff also affirms that he has not divulged any proprietary or
confidential information of the Company and will continue to maintain the
confidentiality of such information consistent with Section 12 below.


(e)Plaintiff agrees that he shall not in the future initiate an application for
employment with the Company because of, among other things, irreconcilable
differences with the Company unless Plaintiff is invited to apply by the Board.


(f)Plaintiff represents and covenants that, immediately following the Issuance,
he will beneficially own less than 5% of the Company Common Stock.


12.Confidential Information. Plaintiff agrees that the obligations set forth in
Section 7 Confidential Information and the definition of “Confidential
Information and Trade Secrets” provided in Section 9 Definitions of that certain
Amended and Restated Employment Agreement (the “Employment Agreement”), dated as
of October 7, 2015, by and between Plaintiff and the Company, are expressly
incorporated into this Agreement and remain in full force and effect. Nothing in
the document is intended to interfere with or discourage a good faith disclosure
to any governmental entity related to a suspected violation of the law.
Plaintiff cannot and will not be held criminally or civilly liable under any
federal or state trade secret law for disclosing otherwise protected trade
secrets and/or confidential or proprietary information as long as the disclosure
is made in (i) confidence to a federal, state, or local government official,
directly or indirectly, or to an attorney and solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) a complaint or
other document filed in a lawsuit or other proceeding, as long as such filing is
made under seal. Additionally, the Company will not retaliate against Plaintiff
in any way for a disclosure made in accordance with the law. In the event a
disclosure is made, and Plaintiff files a lawsuit against the Company alleging
that the Company retaliated against him because of his disclosure, Plaintiff may
disclose the relevant trade secret or confidential information to his attorney
and may use the same in the court proceeding only if (i) Plaintiff ensures that
any court filing that includes the trade secret or confidential information at
issue is made under seal; and (ii) he does not otherwise disclose the trade
secret or confidential information except as required by court order.





--------------------------------------------------------------------------------





13.Non-Competition and Non-Solicitation of Customers, Clients and Employees.
Plaintiff agrees that Plaintiff will not directly or indirectly, as an employee,
officer, director, shareholder, proprietor, agent, partner, recruiter,
consultant, independent contractor or in any other individual or representative
capacity engage in any of the Restricted Activities in any area within which the
Company conducts or is pursuing Company Business, unless such has been
previously approved in writing by the Board of Directors of the Company (the
“Board”) after the Plaintiff has provided the Board with full written disclosure
of the relevant facts.


(a)“Company Business” means the acquisition, exploration, and development of
properties containing oil and natural gas resources for purposes of oil and
natural gas production.    


(b)“Restricted Activities” means and includes the following:


i.Until the Effective Date, conducting, engaging or participating, directly or
indirectly, as the employee, agent, independent contractor, consultant, advisor,
partner, shareholder, investor, lender, underwriter or in any other similar
capacity, in any business that competes with any part of the Company Business;


ii.Until August 15, 2019, recruiting, hiring, and/or attempting to recruit or
hire, directly or by assisting others, any other employee, temporary or
permanent contract, part time or full time of the Company or otherwise
soliciting any other employee of the Company for any purposes that would
directly or indirectly interfere or conflict with the other employee’s
employment by the Company. For purposes of this covenant any “other employee”
shall refer to employees who provide services to the Company and who are still
actively employed by the Company at the time of the attempted recruiting or
hiring, or were so employed at any time within six (6) months prior to the time
of such attempted recruiting or hiring; and


iii.Using, disclosing, publishing, copying, distributing or communicating any
Confidential Information and Trade Secrets to, or for the use or benefit of the
Plaintiff or any other person or entity other than the Company.


(c)The Company and Plaintiff acknowledge that the provisions contained in this
Section 13 shall not prevent Plaintiff or Plaintiff’s affiliates from owning
solely as an investment, directly or indirectly, securities of any publicly
traded corporation engaged in the Company Business if Plaintiff and Plaintiff’s
affiliates do not, directly or indirectly, beneficially own in the aggregate
more than 5% of all classes of outstanding equity securities of such entity.


(d)The Plaintiff and the Company agree that the limitations as to time and scope
of activity to be restrained are reasonable and do not impose a greater
restraint on the Plaintiff than is necessary to protect the property rights and
other business interests of the Company.


(e)The Parties agree that prior non-competition and non-solicitation provisions
in other agreements executed by Plaintiff have been limited in this Agreement.


14.Confidentiality of Agreement. Plaintiff agrees that he will keep the
negotiation of this Agreement and all terms of this Agreement strictly
confidential, including, but not limited to, the payments and other
consideration set forth in Paragraph 2, except that Plaintiff may make
disclosures to his immediate family, attorneys, and/or accountants/financial
advisors if necessary, or as otherwise required by law. Plaintiff further agrees
that if any of the terms of this Agreement are disclosed to a third party as
permitted under this paragraph, he will direct that person(s) not to disclose
the terms of this Agreement to any other person and shall be responsible for any
such disclosure by such third party. The Company agrees that the Board and its
executive officers (as defined in Section 16 of the Securities Exchange Act of
1934, as amended) will keep the negotiation of this Agreement and all terms of
this Agreement strictly confidential, except that the Parties agree that the
Company will file this Agreement as an attachment to its form 8-K (the “8-K”),
substantially in a form attached hereto as Exhibit A, and may make any other
disclosure that the Board reasonably determines is necessary or proper for the
Company’s business purposes, including, but not limited to, issuing a press
release (the “Press Release”), substantially in a form attached hereto as
Exhibit B. The 8-K and Press Release will be made public by 7:00 a.m. Central
time on the business day following both Parties’ execution and delivery
(including by electronic means) of this Agreement. Except as specifically
provided for herein, including, but not limited to filing the 8-K and issuing
the Press Release, the Plaintiff and the Board and the Company’s executive
officers will be prohibited from any further public statements or disclosures
regarding the Lawsuit or this Agreement, unless legally required to do so by
state, federal, or local laws. Plaintiff, the Board, and the Company’s executive
officers may confirm the facts as stated in the 8-K and/or the Press Release.





--------------------------------------------------------------------------------





15.Non-Disparagement. Plaintiff, for the duration of four years, hereby
covenants and agrees, to the fullest extent permitted by law, that he will not
disparage, or encourage or induce others to disparage the Released Parties. The
Company agrees that the Board, Erik Romslo, Thomas Stoelk, and Brandon Elliott
will not disparage, or encourage or induce others to disparage Plaintiff. For
purposes of this Agreement, “disparage” shall mean any derogatory or untrue
statement specifically about the Released Parties (in the case of Plaintiff) or
Plaintiff (in the case of the Board, Erik Romslo, Thomas Stoelk, and Brandon
Elliott), whether written or oral, to any person or entity (including, without
limitation, the press and/or media, employees, partners, vendors, or customers),
(i) that would reasonably be expected to adversely affect the reputation,
business or good will of the Released Parties (in the case of Plaintiff) or
Plaintiff (in the case of the Board, Erik Romslo, Thomas Stoelk, and Brandon
Elliott) or (ii) that concerns the Lawsuit or this Agreement. Nothing in this
section shall prohibit (a) any communications by Plaintiff, the Board, Erik
Romslo, Thomas Stoelk, and/or Brandon Elliott to others within their respective
organizations, (b) truthful testimony pursuant to a validly issued subpoena, (c)
communications as otherwise may be required by law, or (d) statements and
communications by the Released Parties in connection with a proxy contest
initiated by or involving Plaintiff.


16.Cooperation. In the event that the Company is involved in any investigation,
litigation, arbitration or administrative proceeding subsequent to the execution
of this Agreement or the Company reasonably requires Plaintiff’s services as
they relate to pending matters, Plaintiff agrees that, upon written request, he
will provide reasonable cooperation to the Company, including but not limited to
participation in interviews with the Company’s attorneys, appearing for
depositions, testifying in administrative, judicial or arbitration proceedings,
or any other reasonable participation necessary for the prosecution or defense
of any such investigation, litigation, arbitration or administrative proceeding.
Plaintiff agrees that he shall be commercially reasonable in providing such
cooperation, taking into account his other obligations and the position he may
have with another employer at the time such cooperation is required. He shall
take such further action and execute documents as may be reasonably necessary or
appropriate in order to carry out the provisions and purposes of this provision.
The Company agrees to reimburse Plaintiff for his reasonable expenses in
participating in the prosecution or defense of any investigation, litigation,
arbitration or administrative proceeding, including any reasonable, pre-approved
attorney fees he incurs in hiring independent counsel provided that such
expenses are preapproved and he submits acceptable documentation of all such
expenses. The Company retains the right to pre-approve expenses and if the
Company declines to cover Plaintiff’s proposed and reasonable expenses,
Plaintiff is not obligated to engage in the requested cooperation. If there is a
dispute between the Company and Plaintiff as to the “reasonableness” of the
expenses, Plaintiff will continue to cooperate for up to two weeks after making
his request for expenses while the Parties attempt to negotiate reasonable
expenses, provided that such cooperation does not require Plaintiff to incur the
disputed expenses. If no compromise is reached within two weeks of Plaintiff’s
request, the Company will decline to approve the expenses and Plaintiff is
released from his duty to cooperate. Nothing in this paragraph shall be
interpreted to require the Company to reimburse Plaintiff for fees or expenses
incurred in the Lawsuit, prior to the execution of this Agreement, or in any
litigation or proceeding in which Plaintiff is a party.
 
17.Standstill. Plaintiff agrees that, except with the consent of the Board, from
the date he executes this Agreement until May 31, 2019 (the “Standstill
Period”), Plaintiff shall not, nor shall Plaintiff permit any of his affiliates
to, nor shall Plaintiff act in concert with any person to: (a) acquire, agree to
acquire or make any proposal to acquire, directly or indirectly, any securities
or property (beneficial ownership thereof or any voting rights related thereto)
of the Company or any of its affiliates or subsidiaries, (b) propose to enter
into, directly or indirectly, any merger, exchange offer, tender offer or
business combination involving the Company or any of its affiliates or
subsidiaries or to purchase, directly or indirectly, a material portion of the
assets of the Company or any of its affiliates or subsidiaries, (c) make, or
participate in, directly or indirectly, any “solicitation” of “proxies” (as such
terms are used in the proxy rules of the U.S. Securities and Exchange
Commission) to vote, or seek to advise or knowingly influence any person with
respect to the voting of, any voting securities of the Company or any of its
affiliates or subsidiaries (including, for the avoidance of doubt, indirectly by
means of communication with the press or the media), (d) form, join or
participate in a “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended) with respect to any voting
securities of the Company or any of its affiliates or subsidiaries, (e)
otherwise act, alone or in concert with others, to seek to control or knowingly
influence the management or Board, (f) disclose any intention, plan or
arrangement inconsistent with the foregoing, (g) acquire (or propose or agree to
acquire) after, of record or beneficially, by purchase or otherwise, any loans,
debt securities, equity securities or assets of the Company or any of its
affiliates or subsidiaries, or rights or options to acquire interests in any of
the Company loans, debt securities, equity securities or assets, (h) any
proposal to seek representation on the Board, (i) call or seek to call a special
meeting of the Company’s shareholders, (j) initiate any proposal at a special or
annual meeting of the Company’s shareholders, or (k) advise, assist or knowingly
encourage any other persons in connection with any of the foregoing. Plaintiff
also agrees, during the Standstill Period, not to (i) request the Company (or
its directors, officers, employees or agents), directly or indirectly, to amend
or waive any provision of this Section 17 (including this sentence), or (ii)
knowingly take any action which might require NOG to make a public announcement
regarding the possibility of a business combination or merger or other event
involving a change in control of the Company. Notwithstanding the foregoing, in
no event will any provision of this Section 17 restrict Plaintiff from (a)
acquiring shares of Company Common Stock if, immediately following such
acquisition, Plaintiff holds, beneficially or otherwise, less than 5% of the
outstanding shares of Company Common Stock; or (b) providing advice regarding
the Company at the request of senior management or the Board.





--------------------------------------------------------------------------------





18.Tax Matters. Plaintiff and the Company agree to treat an amount equal to
seven hundred and fifty thousand dollars ($750,000) of the consideration payable
pursuant to Section 2 as wages for U.S. federal and applicable state and local
tax purposes, subject to payroll tax withholding and reportable to the IRS and
to Plaintiff on an IRS Form W-2. Plaintiff and the Company agree to treat the
remainder of the consideration payable pursuant to Section 2 as non-wage
ordinary income for U.S. Federal and applicable state and local tax purposes,
reportable to the IRS and to Plaintiff on an IRS Form 1099. In the event that it
is subsequently determined by any taxing authority that Plaintiff owes any
additional taxes with respect to any money distributed under this Agreement, the
determination of any tax liability is between Plaintiff and the taxing
authority, the Company will not be responsible for payment of such taxes,
including any interest and/or penalties, and Plaintiff agrees to indemnify and
hold harmless the Released Parties from and against any claims or liabilities
incurred by the Company with respect to any tax liabilities or sums determined
to be owed by any taxing body. All amounts payable to Plaintiff under this
Agreement will be subject to applicable tax withholding by the Company, and the
Company has not made any representations or guarantees regarding the tax result
for Plaintiff with respect to any income recognized by Plaintiff in connection
with this Agreement or the compensation or benefits provided hereunder.
Plaintiff hereby acknowledges that Plaintiff has not relied on any statements or
representations by the Company or its attorneys with respect to the tax
treatment of any of the payments described in this Agreement and that Plaintiff
is responsible for all tax payments under the law. This Agreement is intended to
either avoid the application of, or comply with, Section 409A of the Code. To
that end this Agreement shall at all times be interpreted in a manner that is
consistent with Section 409A of the Code. Notwithstanding any other provision in
this Agreement to the contrary, the Company shall have the right, in its sole
discretion, to adopt such amendments to this Agreement or take such other
actions (including amendments and actions with retroactive effect) as it
determines is necessary or appropriate for this Agreement to comply with Section
409A of the Code.


19.Disputes. The parties agree that any dispute arising under the terms of this
Agreement, or regarding their validity, interpretation, construction, or
performance, shall first be attempted to be resolved by direct discussion
between Plaintiff and Erik Romslo, Executive Vice President and General Counsel.
If such discussion does not result in resolution of the dispute, it shall be
submitted to confidential binding arbitration conducted through the American
Arbitration Association under the AAA rules and procedures for employment cases.
A neutral arbitrator shall be chosen by agreement of the parties from a list
submitted by the American Arbitration Association.


20.Amendment, Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement. The failure to enforce at any time, or for any
period of time, any one or more of the terms of this Agreement shall not be a
waiver of such terms or of the right thereafter to enforce each and every term
of this Agreement.


21.Non-Use. This Agreement may not be used as evidence in any subsequent
proceeding of any kind (without the Company’s written consent), except in a
proceeding that a party institutes alleging a breach of this Agreement or as
required by law.


22.No Admission of Wrongdoing. The parties agree that neither this Agreement nor
the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by Released Parties of
wrongdoing or evidence of any liability or unlawful conduct of any kind.


23.Entire Agreement. This Agreement and the agreements and provisions of
agreements specifically incorporated herein are the entire agreement and
understanding of the parties hereto with respect to the matters covered herein
and supersedes all prior or contemporaneous negotiations, commitments,
agreements and writings with respect to the subject matter hereof including the
employment agreements that Plaintiff and the Company entered in January 16,
2008, January 30, 2009, January 14, 2011, and October 7, 2015, all such
negotiations, commitments, agreements and writings shall have no further force
or effect, and the parties to any such other negotiation, commitment, agreement
or writing shall have no further rights or obligations hereunder.


24.Signatures. This Agreement may be signed in counterparts, each of which shall
be deemed an original, but all of which, taken together shall constitute the
same instrument. A signature made on a faxed or electronically mailed copy of
the Agreement or a signature transmitted by facsimile or electronic mail will
have the same effect as the original signature.







--------------------------------------------------------------------------------





PLAINTIFF IS ADVISED THAT HE HAS A REASONABLE AMOUNT OF TIME TO CONSIDER THIS
AGREEMENT. PLAINTIFF FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE CLAIMS PLAINTIFF HAS
OR MIGHT HAVE AGAINST RELEASED PARTIES AS PROVIDED FOR HEREIN.


The parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:    






/s/ Michael L. Reger
Michael L. Reger






Date: September 25, 2017                     


NORTHERN OIL AND GAS, INC.
By /s/ Erik J. Romslo                                 
Erik J. Romslo
Executive Vice President, General Counsel and Secretary




Date: September 25, 2017                           






                



